RESOLUTION OF THE
ESOP ADMINISTRATIVE COMMITTEE
OF
APPVION, INC.

WHEREAS the Board of Directors of Appvion, Inc., by resolution dated December 5,
2007, granted the ESOP Administrative Committee (the "Committee") the authority
to adopt non-material amendments to the Appvion, Inc. Retirement Savings and
Employee Stock Ownership Plan (the "Plan"); and

WHEREAS, the Committee desires to amend the Plan in order to implement certain
Plan-related provisions of the Company's collective bargaining agreement
covering Appleton Plant employees, as set forth in the attachment hereto
("Amendment Number Three").

NOW, THEREFORE, BE IT RESOLVED that the Committee does hereby approve and
authorize the execution, delivery and adoption of Amendment Number Three.

IN WITNESS WHEREOF, the undersigned have in one or more counterparts, each of
which shall be considered an original, but all of which shall constitute one and
the same document, executed this Resolution on this 5th day of May, 2015.

 

/s/ Thomas J. Ferree

Thomas J. Ferree

 

/s/ Kerry S. Arent

Kerry S. Arent 

 

/s/ Kevin M. Gilligan

Kevin M. Gilligan

 

/s/ Mark R. Richards

Mark R. Richards





--------------------------------------------------------------------------------

 

AMENDMENT NUMBER THREE
TO THE
APPVION, INC. RETIREMENT SAVINGS AND
EMPLOYEE STOCK OWNERSHIP PLAN
(Amended and Restated Generally Effective as of January 1, 2014)

The Appvion, Inc. Retirement Savings and Employee Stock Ownership Plan (the
"Plan") is amended in the following respects with effect from the dates
specified below:

1. Effective June 1, 2015, Section 2.2(g) of the Plan is amended by adding
following new Subsection (8) at the conclusion thereof:

"(8)Effective June 1, 2015, each Bargaining Unit Employee (Appleton Plant)

who is an Eligible Employee, and who fails to make an affirmative Savings
Percentage Election no later than thirty (30) days after first becoming subject
to this Section 2.2(g), having received an appropriate notice regarding such
election, shall be automatically enrolled in the Plan with a Savings Percentage
equal to four percent 4% of his Covered Compensation. An Eligible Employee who
is automatically enrolled in the Plan pursuant to this subsection (g)(8) shall
have his Savings Percentage Election increased by one percent (1%) on each
anniversary of the date of his automatic enrollment in the Plan, up to a maximum
of a ten percent (10%) Savings Percentage. Any Eligible Employee covered by this
subsection (g)(8) who was, as of May 31, 2015, automatically enrolled in the
Plan pursuant to any other provision of Section 2.2(g), shall henceforth be
subject to the provisions of this subsection (g)(8), and shall have his Savings
Percentage as in effect on June 1, 2015 increased by one percent (1%), up to a
maximum percentage of ten percent (10%), as of each subsequent anniversary of
his automatic enrollment in the Plan.

2. Effective May 11, 2015, Section 2.2(g) of the Plan is amended by adding
following new Subsection (9) at the conclusion thereof:

"(9) Allocation of Mandatory Profit Sharing Contributions — Bargaining Unit
Employees. A Mandatory Profit Sharing Contribution, based upon the schedule set
forth below, shall be allocated to the Non-ESOP Profit Sharing Account of each
Bargaining Unit Employee (Appleton Plant) who is an Eligible Employee and who is
hired by the Company on or after May 11, 2015. Mandatory Profit Sharing
Contributions shall be made on each Pay Date to eligible Participants who are
employed on the Pay Date, based upon their Covered Compensation for the
applicable Pay Period, based upon their age in years on their birthday that
occurs during the Plan Year, and based upon their Service in whole years on
their Service anniversary date that occurs during the Plan Year, in accordance
with the following schedule:

 

--------------------------------------------------------------------------------

 

Age + Service

Mandatory Profit Sharing Contribution

0-342% of Covered Compensation

35-493% of Covered Compensation

50-644% of Covered Compensation

65+5% of Covered Compensation"

 



--------------------------------------------------------------------------------